Per Curiam.

Pursuant to subdivision 3 of section 913-m of the Code of Criminal Procedure, defendant was sentenced on April 7, 1969 to a period of probation not to exceed five years, as a youthful offender, for criminal possession of a dangerous drug in the fourth degree (Penal Law, § 220.05), a class A misdemeanor. Subdivision 3 of section 913-m was amended, effective September 1, 1969, to provide that a youthful offender sentence shall be governed by the provisions applicable to a sentence imposed upon a conviction for the criminal act underlying the adjudication. Section 65.00 (subd. 3, par. [b]) of the Penal Law provides- the period of probation for a class A misdemeanor shall be three years. On consent of the District Attorney, the sentence is reduced to the extent indicated.
The judgment adjudicating defendant a youthful offender unanimously should be modified on the facts by reducing the sentence to probation for three years, and, as modified, affirmed.
Concur — Croat, P. J., Rinaldi and Cone, JJ.
Judgment modified, etc.